Exhibit 10.40

NOTE: This Restricted Stock Unit Award Agreement is applicable to restricted
stock unit awards made to members of the Managing Committee (“Participants”) of
U.S. Bancorp (the “Company”) on and after January 1, 2018. These restricted
stock unit awards have the terms and conditions set forth in each Participant’s
grant detail (the “Grant Detail”), which can be accessed on the Fidelity Website
at www.netbenefits.com (or the website of any other stock plan administrator
selected by the Company in the future).. The Grant Detail may be viewed at any
time on this Website, and the Grant Detail may also be printed out. In addition
to the individual terms and conditions set forth in the Grant Detail, each
restricted stock unit award will have the terms and conditions set forth in the
form of Restricted Stock Unit Award Agreement below. As a condition of each
restricted stock unit award, Participant accepts the terms and conditions of the
Restricted Stock Unit Award Agreement and the Grant Detail.

U.S. BANCORP

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT, together with the Grant Detail which is incorporated herein by
reference (collectively, the “Agreement”), sets forth the terms and conditions
of a restricted stock unit award representing the right to receive shares of
common stock of the Company, par value $0.01 per share (the “Common Stock”). The
grant of this restricted stock unit award is made pursuant to the Company’s 2015
Stock Incentive Plan, which was approved by shareholders on April 21, 2015 (the
“Plan”) and is subject to its terms. Capitalized terms that are not defined in
the Agreement shall have the meaning ascribed to such terms in the Plan.

The Company and Participant agree as follows:

1. Award

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant an RSU Award entitling the Participant to the number of
restricted stock units (the “Units”) set forth in Participant’s Grant Detail.
Each Unit represents the right to receive one share of Common Stock, subject to
the vesting requirements and distribution provisions of the Agreement and the
terms of the Plan. The shares of Common Stock distributable to Participant with
respect to the Units granted hereunder are referred to as the “Shares.”
Participant’s Grant Detail sets forth the date of grant of this award (the
“Grant Date”).

2. Vesting; Forfeiture

(a) Time-Based Vesting Conditions. Subject to the terms and conditions of the
Agreement, the Units shall vest in installments on the date or dates set forth
in the Participant’s Grant Detail at the time of grant (each such date, a
“Scheduled Vesting Date”) and will be settled and Shares delivered in accordance
with Section 3(a), if: (i) Participant remains continuously employed by the
Company or an Affiliate of the Company until the applicable Scheduled Vesting
Date; and (ii) Participant has at all times since the Grant Date complied with
the terms of any confidentiality and non-solicitation agreement between the
Company or an Affiliate and the Participant. Except as otherwise provided in the
Agreement, if Participant ceases to be an employee of the Company or any
Affiliate prior to an applicable Scheduled Vesting Date, all Units that have not
become vested previously in accordance with the Grant Detail shall be
immediately and irrevocably forfeited.

(b) Continued Vesting Upon Separation From Service Due to Retirement or
Disability. Notwithstanding Section 2(a), if Participant has a Separation From
Service (as defined in Section 10) with the Company or any Affiliate by reason
of Disability (as defined in Section 10) or Retirement (as defined in
Section 10), the Units shall not be forfeited. Rather the Units shall continue
to vest on the Scheduled Vesting Dates in accordance with Participant’s Grant
Detail, subject to the terms of the Agreement, including Section 2(f) hereof, as
though such Separation From Service had never occurred, and will be settled and
Shares delivered in accordance with Section 3(c) provided that Participant has
at all times since the Grant Date complied with the terms of any confidentiality
and non-solicitation agreement between the Company or an Affiliate and the
Participant.



--------------------------------------------------------------------------------

(c) Acceleration of Vesting upon Death. If Participant ceases to be an employee
by reason of death, or if Participant dies after a Separation From Service with
the Company or an Affiliate due to Disability or Retirement but prior to any
Scheduled Vesting Date, and Participant has at all times since the Grant Date
complied with the terms of any confidentiality and non-solicitation agreement
between the Company or an Affiliate and the Participant, then the Units will
become vested as of the date of death and will be settled and Shares delivered
in accordance with Section 3(d).

(d) Acceleration of Vesting Upon Qualifying Termination. Notwithstanding the
vesting provisions contained in Sections 2(a) and 2(b) above, but subject to the
other terms and conditions of the Agreement, if Participant has been
continuously employed by the Company or any Affiliate until the date such
Participant experiences a Qualifying Termination (as defined in Section 10) that
occurs prior to a Scheduled Vesting Date, and provided that Participant has at
all times since the Grant Date complied with the terms of any confidentiality
and non-solicitation agreement between the Company or an Affiliate and the
Participant, then, immediately upon such Qualifying Termination, the Units shall
become vested and will be settled and Shares delivered in accordance with
Section 3(b).

(e) Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement. If Participant violates the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, all Units that have not been settled (and Shares
delivered) previously shall be immediately and irrevocably forfeited. If
Participant’s employment with the Company is terminated for Cause, all Units
that have not been settled (and Shares delivered) previously shall be
immediately and irrevocably forfeited. Upon forfeiture, Participant shall have
no rights relating to the forfeited Units (including, without limitation, any
rights to receive a distribution of Shares with respect to the Units and the
right to receive Dividend Equivalents).

(f) Special Risk-Related Cancellation Provisions. Notwithstanding any other
provision of the Agreement, if at any time subsequent to the Grant Date the
Committee determines, in its sole discretion, that Participant has (i) failed to
comply with Company policies and procedures, including the Code of Ethics and
Business Conduct, (ii) violated any law or regulation, (iii) engaged in
negligent or willful misconduct, or (iv) engaged in activity resulting in a
significant or material control deficiency under the Sarbanes-Oxley Act of 2002,
and such failure, violation, misconduct or activity (A) demonstrates an
Inadequate Sensitivity (as defined below) to the inherent risks of Participant’s
business line or functional area, and (B) results in, or is reasonably likely to
result in, a material adverse impact (whether financial or reputational) on the
Company or Participant’s business line or functional area, all or part of the
Units granted under the Agreement that have not been settled (and Shares
delivered) at the time of such determination may be cancelled, and, if so
cancelled, Participant will have no rights with respect to the Units.
“Inadequate Sensitivity” means Participant has engaged in imprudent activities
that subject the Company to risk outcomes in future periods, including risks
that may not be apparent at the time the activities are undertaken.

3. Distribution of Shares with Respect to Units

Subject to the terms of the Agreement including the restrictions in this
Section 3, following the vesting of Units and following the payment of any
applicable withholding taxes pursuant to Section 7 hereof, the Company shall
cause to be issued and delivered to Participant (including through book entry)
Shares registered in the name of Participant or in the name of Participant’s
legal representatives, beneficiaries or heirs, as the case may be, as follows:

(a) Scheduled Vesting Date Distributions. As soon as administratively feasible
following each Scheduled Vesting Date (but in no event later than December 31st
of the year in which such Scheduled Vesting Date occurs), all Shares issuable
pursuant to Units that become vested pursuant to Sections 2(a) (and with respect
to which Shares have not been distributed previously) shall be distributed to
Participant, or in the event of Participant’s death, to the representatives of
Participant or to any Person to whom the Units have been transferred by will or
the applicable laws of descent and distribution.

 

-2-



--------------------------------------------------------------------------------

(b) Qualifying Termination Distributions. As soon as administratively feasible
following a Separation From Service in connection with a Qualifying Termination
(and in any case no later than 60 days following such Separation From Service
except as otherwise provided in this Section 3(b)), all Shares issuable pursuant
to Units that become vested as a result of such Qualifying Termination (and with
respect to which Shares have not been distributed previously) shall be
distributed to Participant. Notwithstanding the foregoing, any Shares issuable
to a Specified Employee (as defined in Section 10) as a result of a Separation
From Service in connection with a Qualifying Termination will not be delivered
to such Specified Employee until the date that is six months and one day after
the date of the Separation From Service.

(c) Distributions Following Retirement or Disability. If a Participant has a
Separation From Service with the Company or its Affiliates due to Retirement or
Disability (so long as such Separation From Service is not in connection with a
Qualifying Termination), the distribution of Shares with respect to Units will
not be accelerated, and Shares will be distributed as soon as administratively
feasible following the applicable Scheduled Vesting Dates (but in no event later
than December 31st of the year in which such Scheduled Vesting Date occurs).

(d) Distributions Following Death. As soon as administratively feasible
following the death of a Participant (but in no event later than 90 days
following such death) all Shares issuable pursuant to Units that become vested
pursuant to Section 2(c) (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant.

In the event that the number of Shares distributable pursuant to this Section 3
is a number that is not a whole number, then the number of Shares distributed
shall be rounded down to the nearest whole number.

4. Rights as Shareholder; Dividend Equivalents

Prior to the distribution of Shares with respect to Units pursuant to Section 3
above, Participant shall not have ownership or rights of ownership of any Shares
underlying the Units; provided, however, that Participant shall be entitled to
receive cash Dividend Equivalents on outstanding Units (i.e. Units that have not
been forfeited or settled), whether vested or unvested, if cash dividends on the
Common Stock are declared by the Board on or after the Grant Date. Such Dividend
Equivalents will be in an amount of cash per Unit equal to the cash dividend
paid with respect to a share of outstanding Common Stock. The Dividend
Equivalents shall be treated as earnings on, and as a separate amount from, the
Units for purposes of Section 409A of the Code and will be paid out on the same
payment dates as dividends are paid to holders of the Common Stock. Dividend
Equivalents paid with respect to dividends declared before the delivery of the
Shares underlying the Units will be treated as compensation income for tax
purposes and will be subject to income and payroll tax withholding by the
Company.

5. Restriction on Transfer

Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, transferred, gifted, pledged, or in any
manner encumbered, alienated, attached or disposed of, and any purported sale,
assignment, transfer, gift, pledge, alienation, attachment or encumbrance shall
be void and unenforceable against the Company. No such attempt to transfer the
Units, whether voluntary or involuntary, by operation of law or otherwise
(except by will or laws of descent and distribution), shall vest the purported
transferee with any interest or right in or with respect to the Units or the
Shares issuable with respect to the Units.

6. Securities Law Compliance

The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Company’s
Common Stock is traded.

 

-3-



--------------------------------------------------------------------------------

7. Income Tax Withholding

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Without limiting the foregoing, the
Company may, but is not obligated to, permit or require the satisfaction of tax
withholding obligations through net Share settlement at the time of delivery of
Shares (i.e. the Company withholds a portion of the Shares otherwise to be
delivered with a Fair Market Value, as such term is defined in the Plan, equal
to the amount of such taxes, but only to the extent necessary to satisfy certain
statutory withholding requirements to avoid adverse accounting treatment under
ASC 718) or through an open market sale of Shares otherwise to be delivered, in
each case pursuant to such rules and procedures as may be established by the
Company.

8. Miscellaneous

(a) The Agreement is issued pursuant to the Plan and is subject to its terms.
The Plan is available for inspection during business hours at the principal
office of the Company. In addition, the Plan may be viewed on the Fidelity
Website at www.netbenefits.com (or the website of any other stock plan
administrator selected by the Company in the future).

(b) The Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.

(c) Participant acknowledges that the grant, vesting or any payment with respect
to this Award, and the sale or other taxable disposition of the Shares issued
with respect to the Units hereunder may have tax consequences pursuant to the
Code or under local, state or international tax laws. It is intended that the
Award shall comply with Section 409A of the Code, and the provisions of the
Agreement and the Plan shall be construed and administered accordingly. Any
amendment or modification of the Award (to the extent permitted under the terms
of the Plan), will be undertaken in a manner intended to comply with
Section 409A, to the extent applicable. Notwithstanding the foregoing, there is
no guaranty or assurance as to the tax treatment of the Award. Participant
acknowledges that Participant is relying solely and exclusively on Participant’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Participant understands and agrees that any and
all tax consequences resulting from the Award and its grant, vesting, amendment,
or any payment with respect thereto, and the sale or other taxable disposition
of the Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.

9. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

10. Definitions

For purposes of the Agreement, the following terms shall have the definitions as
set forth below:

(a) “Change in Control” shall have the meaning ascribed to it in the Plan, but
only if the event or circumstances constituting such change in control also
constitute a change in ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Code.

(b) “Disability” means leaving active employment and qualifying for and
receiving disability benefits under the Company’s long-term disability programs
as in effect from time to time.

 

-4-



--------------------------------------------------------------------------------

(c) “Qualifying Termination” means:

(A) Participant’s Separation From Service with the Company and its Affiliates as
a result of the Company’s termination of Participant’s employment for any reason
other than Cause within 12 months following a Change in Control, provided that
such a termination will not be a Qualifying Termination if: i) the Company has
notified the Participant in writing more than 30 days prior to the Announcement
Date that Participant’s employment is not expected to continue for more than 12
months following the date of such notification, and Participant’s employment is
in fact terminated within such 12 month period; or ii) Participant has announced
in writing, prior to the date the Company provides a Notice of Termination to
Participant, that Participant intends to terminate his or her employment;

(B) Participant’s Separation From Service with the Company and its Affiliates as
a result of Disability within 12 months following a Change in Control; or

(C) Participant’s Separation From Service with the Company and its Affiliates
(other than as a result of Participant’s termination of employment by the
Company for Cause) within 12 months following a Change in Control, if, at the
time of such Separation From Service, Participant is age 55 or older and has had
10 or more years of employment with the Company or its Affiliates following such
Participant’s most recent date of hire by the Company or its Affiliates.

For purposes of this definition, the term Company shall be deemed to include any
Person that has assumed this Award (or provided a substitute award to
Participant) in connection with a Change in Control.

(d) “Retirement” means a Separation From Service with the Company and its
affiliates (other than for Cause) by a Participant who is age 55 or older and
has had 10 or more years of employment with the Company or its Affiliates
following such Participant’s most recent date of hire by the Company or its
Affiliates.

(e) “Separation From Service” means a Participant’s separation from service with
the Company and its affiliates, as determined under Treasury Regulation section
1.409A-1(h)(1), provided, that the term “affiliate” shall mean a business entity
which is affiliated in ownership with the Company and that is treated as a
single employer under the rules of section 414(b) and (c) of the Code (applying
the eighty percent common ownership standard).

(f) “Specified Employee” shall mean any Participant who is a specified employee
for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations, determined
in accordance with the rules set forth in the separate document entitled “U.S.
Bank Specified Employee Determination.”

 

-5-